 1   KILPATRICK TOWNSEND & STOCKTON LLP          KILPATRICK TOWNSEND & STOCKTON LLP
     Dennis L. Wilson (SBN 155407)               Charles H. Hooker, III (Pro Hac Vice)
 2   dwilson@kilpatricktownsend.com              chooker@kilpatricktownsend.com
     Sophy T. Manes (SBN 287583)                 1100 Peachtree Street, NE, Suite 2800
 3   smanes@kilpatricktownsend.com               Atlanta, GA 30309
     Two Embarcadero Center, Suite 1900          Telephone: 404 815 6500
 4   San Francisco, CA 94111                     Facsimile: 404 815 6555
     Telephone: 415 576 0200
 5   Facsimile: 415 576 0300                     KILPATRICK TOWNSEND & STOCKTON LLP
                                                 Brittany T. Knutson (Pro Hac Vice)
 6   KILPATRICK TOWNSEND & STOCKTON LLP          bknutson@kilpatricktownsend.com
     Trevor C. Maxim (SBN 317859)                607 14th Street, NE, Suite 900
 7   tmaxim@kilpatricktownsend.com               Washington, DC 20005
     9720 Wilshire Blvd., PH                     Telephone: 202 508 5800
 8   Beverly Hills, CA 90212                     Facsimile: 202 508 5858
     Telephone: 310 248 3830
 9   Facsimile: 310 860 0363

10   Attorneys for Defendants
     JUST, INC. f/k/a HAMPTON CREEK, INC. and
11   JOSHUA TETRICK

12                              UNITED STATES DISTRICT COURT

13                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                 SAN FRANCISCO DIVISION

15   JUST GOODS, INC., a Delaware corporation,   Civil Action No. 3:18-CV-2198-WHO

16                Plaintiff,                     JOINT STIPULATION AND ORDER
                                                 EXTENDING BRIEFING DEADLINES
17         v.                                    FOR PLAINTIFF AND COUNTER-
                                                 DEFENDANT JUST GOODS, INC.’S
18   JUST, INC. f/k/a HAMPTON CREEK, INC., a     MOTIONS TO EXCLUDE AND/OR
     Delaware corporation, JOSHUA TETRICK, an    STRIKE THE EXPERT REPORTS AND
19   individual, and DOES 1-10,                  TESTIMONIES OF JEFFREY A.
                                                 HANDELMAN AND SUZANNE
20                Defendants.                    HARRISON

21
                                                 Second Amended
22                                               Complaint Filed:   April 5, 2018

23   AND RELATED COUNTERCLAIMS

24

25

26
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING EVIDENTIARY BRIEFING
     DEADLINES; CASE NO. 3:18-CV-02198-WHO
 1           Pursuant to Local Rule 6-2, Plaintiff and Counter-Defendant Just Goods, Inc. (“Plaintiff”)

 2   and Defendant and Counterclaimant Just, Inc. f/k/a Hampton Creek, Inc. (“Defendant”) and

 3   Defendant Joshua Tetrick (collectively with Defendant, “Defendants,” and Defendants collectively

 4   with Plaintiff, the “Parties”), by and through their respective counsel of record, hereby jointly

 5   stipulate and respectfully request that the Court extend the briefing schedule for motions filed by

 6   Plaintiff on May 17, 2019 to exclude and/or strike the expert reports and testimonies of Jeffrey A.

 7   Handelman and Suzanne Harrison, without moving the summary judgment briefing schedule,

 8   pretrial conference, or trial dates in this case. In support of their request, the Parties state as

 9   follows:

10           WHEREAS, on April 26, 2019, Plaintiff and Defendants each filed motions for summary

11   judgment (ECF 72, 74), and each filed oppositions to the respective motions for summary

12   judgment on May 17, 2019 (ECF 90, 92). Per the Court’s Order, the summary judgment reply

13   brief deadline for both parties is June 3, 2019, which shall remain unchanged. ECF 69.

14           WHEREAS, on May 17, 2019, Plaintiff filed concurrently with its summary judgment

15   opposition: (1) a Motion to Exclude and/or Strike the Expert Report and Testimony of

16   Defendants’ Expert Jeffrey A. Handelman (ECF 94), (2) a Motion to Exclude and/or Strike the

17   Expert Report and Testimony of Defendants’ Expert Suzanne Harrison (ECF 95) (the “Motions to

18   Exclude”), (3) a Request for Judicial Notice (ECF 90-5), and (4) Objections to Defendants’

19   Purported Evidence of Third-Party Use (ECF 90-6). Defendants relied on Mr. Handelman’s and

20   Ms. Harrison’s reports in support of their motion for summary judgment

21           WHEREAS, the Parties agree to extend the opposition and reply briefing schedule for the

22   Motions to Exclude, while maintaining the summary judgment briefing schedule and all other

23   remaining deadlines set forth in the Court’s April 12, 2019 Order (ECF 69).

24           WHEREAS, the need for a brief extension of the briefing deadlines for the Motions to

25   Exclude is necessitated in order to afford the Parties sufficient time to complete summary

26   judgment reply briefs concurrently with briefing on the Motions to Exclude. An extension is

27   further warranted because the briefing for all motions coincides with counsel for both Parties

28   traveling cross-country for a trademark conference, as well as the Memorial Day holiday.

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING EVIDENTIARY BRIEFING
     DEADLINES; CASE NO. 3:18-CV-02198-WHO                                                           -1-
 1            WHEREAS, the Parties stipulate that there is good cause to extend the deadlines set forth

 2   below.

 3            THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the

 4   Parties, through their respective undersigned counsel of record, to extend the case deadlines as

 5   follows:

 6                 Task                       Current Deadline                Proposed Revised
                                                                                  Deadline
 7      Opposition to Plaintiff’s                  5/31/19                         6/7/19
       Motion to Exclude and/or
 8       Strike the Report and
        Testimony of Jeffrey A.
 9            Handelman
        Opposition to Plaintiff’s                  5/31/19                          6/7/19
10     Motion to Exclude and/or
         Strike the Report and
11       Testimony of Suzanne
                Harrison
12     Reply Brief in Support of                    6/7/19                          6/19/19
       Motion to Exclude and/or
13       Strike the Report and
        Testimony of Jeffrey A.
14            Handelman
15     Reply Brief in Support of                    6/7/19                          6/19/19
       Motion to Exclude and/or
16       Strike the Report and
        Testimony of Suzanne
17              Harrison
       Summary Judgment Reply                       6/3/19                    6/3/19 (unchanged)
18               Briefs
           SJ Motions Heard                       6/26/2019                 6/26/2019 (unchanged)
19        Pretrial Conference                     9/23/2019                 9/23/2019 (unchanged)
                  Trial                          10/21/2019                10/21/2019 (unchanged)
20

21            IT IS SO STIPULATED.

22   DATED: May 23, 2019                   Respectfully submitted,

23                                         KILPATRICK TOWNSEND & STOCKTON LLP

24
                                           By: /s/Charles H. Hooker, III
25                                             CHARLES H. HOOKER III
26                                         Attorneys for Defendant and Counterclaimant
                                           Just, Inc. f/k/a Hampton Creek, Inc. and Defendant
27                                         Joshua Tetrick
28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING EVIDENTIARY BRIEFING
     DEADLINES; CASE NO. 3:18-CV-02198-WHO                                                      -2-
 1   DATED: May 23, 2019                   Respectfully submitted,

 2                                         SHEPPARD MULLIN RICHTER & HAMPTON LLP

 3
                                           By: /s/ Paul Bost
 4                                             PAUL BOST
 5                                         Attorneys for Plaintiff and Counter-Defendant
                                           Just Goods, Inc.
 6

 7                                            ATTESTATION

 8          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Charles H. Hooker III, attest

 9   that concurrence in the filing of this document has been obtained from the other signatory. I

10   declare under penalty of perjury under the laws of the United States that the foregoing is true and

11   correct.

12                                                /s/Charles H. Hooker, III
                                                         Charles H. Hooker, III
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING EVIDENTIARY BRIEFING
     DEADLINES; CASE NO. 3:18-CV-02198-WHO                                                      -3-
 1                                             ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED as modified:

 3          The hearing on the motions shall be continued from June 26, 2019 to July 10, 2019 at

 4   2:00 p.m. (If the new hearing date is inconvenient, then the current deadlines and hearing

 5   date shall remain in effect.)

 6

 7   Dated: May 24, 2019

 8                                             William H. Orrick
 9                                             United States District Judge

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING EVIDENTIARY BRIEFING
     DEADLINES; CASE NO. 3:18-CV-02198-WHO                                               -4-
